Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on 08/09/2021 is acknowledged.  However, in view of a search of the prior art, Examiner has determined that the non-elected claims may reasonably be included for consideration due to the applied prior art for species I being applicable to the non-elected claims.

Allowable Subject Matter
Claims 41-44 are allowed.
Claim 45 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant 


Claim(s) 25, 27, 29-40, 46 is/are rejected under 35 U.S.C. 102(e) as being anticipated by US 20140033252 A1 to Radloff; Jon P. et al.

Re: Claim(s) 25, 34
Radloff discloses a computerized method of delivering temporally relevant digital content to one or more computerized client devices (Figs. 13-16), 
the one or more computerized client devices in data communication with a digital content distribution network (Figs. 1A and 1B), 
the computerized method comprising: receiving data relating to a first request for first digital content from a first computerized client device of the one or more computerized client devices (Fig. 13 – 1302, 1304, 13085, 1313, 1316); 
accessing temporal relevance data stored at a computerized storage apparatus in data communication with the digital content distribution network (Fig. 13 – 1312.  0017 - the blackout rules may be accessed from a third-party server whenever a mosaic screen is accessed … Blackout rules may be time-based, location-based, or both time-based and location-based), 
the temporal relevance data comprising data relating to individual ones of a plurality of digital content (0117 and Fig. 13 – 1314), 
the first digital content being one of the plurality of digital content and having first temporal relevance data associated therewith (see previous citations and Fig. 4 where 
determining, based at least in part on: (i) the first temporal relevance data, and (ii) data indicative of a then-current time, that access of the first digital content by the first computerized client device is not permitted (see previous citations and 0046 - Blackout information may also include blackout time definitions. These definitions may specify, for example, that a particular blackout is in effect between 3:00 PM EDT and 6:00 PM EDT.  The Examiner points out that in order for a time based blackout to be executed, the current time would be required to be known in order to compare with the blackout time period); 
based at least in part on the determining, identifying alternate digital content (Fig. 8 and 0095); 
and enabling the first computerized client device to access the alternate digital content (Fig. 5 and 0096)
Radloff further discloses a computerized apparatus comprising a digital processing apparatus and computerized logic for performing the method of claim 25 (see at least Figs. 1A and 1B) as required by claim 34.

Re: Claim(s) 27
Radloff discloses wherein the enabling of the first computerized client device to access the alternate digital content comprises providing data comprising a redirection link, the redirection link configured for enabling access of the alternate digital content at the first computerized client device via access to a network server (0096 and Fig. 5 – 804 and 805).

Re: Claim(s) 29
Radloff discloses wherein the identifying the data indicative of the then-current time comprises identifying the data indicative of the then-current time that is associated with the first computerized client device, the identifying comprising: accessing data indicative of a first location associated with the first computerized client device; and determining data indicative of a then-current local time based at least in part on the data indicative of the first location (see analysis of claim 25 and 0017 - Blackout rules may be time-based, location-based, or both time-based and location-based).

Re: Claim(s) 30
Radloff discloses wherein the first temporal relevance data comprises data relating to a prescribed local time period during which access to the first digital content is not permitted by the first computerized client device at the first location (0046 - Blackout information may also include blackout time definitions. These definitions may specify, for example, that a particular blackout is in effect between 3:00 PM EDT and 6:00 PM EDT. As another example, a blackout may be linked to a specific event in a television program guide database, with its activation time equal to the start time of the event and its deactivation time equal to the end time of the event).

Re: Claim(s) 31
Radloff discloses wherein the identifying the alternate digital content comprises: identifying the alternate digital content, the alternate digital content having second 

Re: Claim(s) 32
Radloff discloses receiving data relating to a second request for the first digital content from a second computerized client device; identifying data indicative of a different then-current time associated with the second computerized client device; determining, based at least in part on the first temporal relevance data and the data indicative of the different then-current time, that access of the first digital content by the second computerized client device is permitted; and based at least in part on the determining, enabling the second computerized client device to access the first digital content (Figs. 9 and 10 and 0102-0103 - the play icon may automatically appear in icon area 910 after the blackout window has expired, permitting the user to watch the previously blacked out 

Re: Claim(s) 33
Radloff discloses wherein the identifying of the data indicative of the different then-current time at least in part comprises: accessing data indicative of a second location associated with the second computerized client device, the second location being different than a first location of the first computerized client device; and determining the data indicative of the different then-current time based at least in part on the data indicative of the second location (Fig. 13 – 1314, 1316 and 0017 - Blackout rules may be time-based, location-based, or both time-based and location-based.  The Examiner points out that a location-based blackout would mean that the location of the user is determined as whether or not said user is located in the blackout region.  Likewise, a time-based blackout would mean that the time that the user is requesting the content is determined as whether or not said request is occurring during the blackout time.  Therefore, a time-

Re: Claim(s) 35
Radloff discloses wherein the computerized logic is further configured to provide data relating to a network storage location of the alternate digital content, the provision of the data relating to the network storage location based at least in part on the receipt of the data relating to the first request for the first digital content during a prescribed time period specified by the particular second data; and wherein the data indicative of the then-current context of the first computerized client device comprises data relating to a then-current local time associated with a location of the first computerized client device (0116 - At step 1302, a request is received for a video mosaic page. For example, the user may press a "Home Page" button on input device 38 (FIG. 1A) to be presented with mosaic homepage 400 (FIG. 4). At step 1204 [1304 sic], video mosaic client 31 (FIG. 1A) may determine if screen data is available for all the mosaic cells in the requested page.  0118 - at step 1314, the mosaic client determines that at least one cell should be blacked out, the process may continue in FIG. 14. At step 1402, the mosaic client may determine if the first cell on the page should be blacked out. If the cell should not be blacked out, it may be displayed at step 1404. For the cells that should be blacked out, mosaic client 31 (FIG. 1A) may mask the cells at step 1406.  Fig. 8 and 0098 - to locate other content for a media search, video mosaic client 31 (FIG. 1A) may interface with the media guidance application database resident on the user equipment 30 (FIG. 1A). This database may contain, for example, content listing information, including channel/source information, 

Re: Claim(s) 36
Radloff discloses wherein; the computerized apparatus and the computerized storage apparatus each are disposed within an infrastructure of the content distribution network that is managed by a network operator (Fig. 1A – 10 and 21); 
and the enablement of the first computerized client device to access the alternate digital content comprises provision of at least one URL (universal resource locator) associated with the alternate digital content, the at least one URL comprising a network address associated with a network content storage apparatus of the content distribution network and having storage specifically allocated to at least one of the first computerized client device or a user thereof (0063 - a link to the information may be provided in the screen data to save bandwidth. For example, the URL or network address for one or more supplemental data feeds (e.g., RSS feeds) may be included in the screen data and associated with a mosaic cell. After mosaic client 31 determines that a cell is to be blacked out, mosaic client 31 may process the screen data and access the supplemental feed or feeds referenced by the screen data. Mosaic client 31 may then mask the blacked out cells and display the feeds in the position of the masked cells).

Re: Claim(s) 37
Radloff discloses wherein the first data comprises data relating to an identifier associated with the first computerized client device and a prescribed geographic region (Fig. 13 – 1312, 1314.  Fig. 14 – 1402, 1406.  0017 - Blackout rules may be time-based, location-based, or both time-based and location-based.  The Examiner points out that the process of Fig. 13 commences with a request 1302.  Subsequent steps for determining whether or not to blackout content is based on the location and time of the request made by the user (see analysis of claims 25 and 33).  Therefore the location of the user would be required.  An identifier is implied (see Fig. 14 – 1408)).

Re: Claim(s) 38
Radloff discloses wherein: the computerized logic is further configured to identify marker data associated with the first digital content, the marker data comprising data relating to a geographical restriction based on the prescribed geographic region associated with the identifier; and the determination is further based at least in part on the geographical restriction (0017 - Blackout rules may be time-based, location-based, or both time-based and location-based.  See additional analysis in claims 25 and 33)).

Re: Claim(s) 39
Radloff discloses wherein the computerized logic is further configured to: send data relating to a request for data which associates a plurality of identifiers to a plurality of digital content, the identifier being one of the plurality of identifiers and the alternate digital content being one of the plurality of digital content; and receive the requested data (Fig. 8 and 0095-0097 - Upon selecting view replacement media option 804, the user may be presented with replacement media listed in replacement media selection 805. To view more replacement media selections, the user may select more option 807. In some embodiments, the user may select replacement media selection 805 to be presented with one or more other options for replacement media … If the user wishes to locate other media content similar to the content in the blacked out cell, the user may select search for similar media option 806 … The results of the similar media search may be presented to the user in one or more display screens or overlays).

Re: Claim(s) 40
Radloff discloses wherein the identification of the alternate digital content is based at least in part on evaluation of the received requested data (0097 - Similar content may be found, for example, by initiating a title search of keywords included in the title listed in title area 801).

Re: Claim(s) 46
Radloff discloses wherein the first digital content comprises two or more different portions, each of the two or more different portions having at least one restriction associated therewith which is different from at least one restrictions associated with another of the two or more portions (Fig. 7 – 702 and 704).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/
Primary Examiner, Art Unit 2646